United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2367
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Craig Devin Miller,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 3, 2009
                                Filed: November 12, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Craig Miller challenges the sentence the district court1 imposed after he pled
guilty to a drug crime. On appeal, his counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

      Miller’s plea agreement contains an appeal waiver. We will enforce the appeal
waiver in this case. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc) (court should enforce appeal waiver and dismiss appeal where it falls within

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result). This appeal falls within the
scope of the waiver contained in Miller’s plea agreement, the record shows the
requisite knowledge and voluntariness, and we see nothing to suggest that a
miscarriage of justice would result from enforcing the appeal waiver. See United
States v. McIntosh, 492 F.3d 956, 960 (8th Cir. 2007) (concluding appeal waiver was
knowing and voluntary when it was included in plea agreement, court questioned
defendant about his understanding of waiver, and defendant did not argue on appeal
that waiver was unknowing or involuntary); United States v. Michelsen, 141 F.3d 867,
871-72 (8th Cir. 1998) (appeal waiver is enforceable so long as it resulted from
knowing and voluntary decision; examining personal characteristics of defendant and
circumstances surrounding plea agreement when assessing knowledge and
voluntariness of waiver).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find none.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss the appeal.
                       ______________________________




                                         -2-